                             Case 20-10940-LSS              Doc 108        Filed 05/11/20        Page 1 of 11


                                     IN THE UNITED STATES BANKRUPTCY COURT
                                          FOR THE DISTRICT OF DELAWARE

             ----------------------------------------------------------x
                                                                       :
             In re                                                     :   Chapter 11
                                                                       :
             ALPHA ENTERTAINMENT LLC,                                  :   Case No. 20-10940 (LSS)
                                                                       :
                               Debtor.   1                             :
                                                                       :
             ----------------------------------------------------------x

                                     NOTICE OF AGENDA OF MATTERS SCHEDULED
                                    FOR HEARING ON MAY 13, 2020 AT 10:00 A.M. (ET)

                THIS HEARING WILL BE HELD TELEPHONICALLY AND BY VIDEO. ALL
                   PARTIES WISHING TO APPEAR MUST DO SO TELEPHONICALLY BY
             CONTACTING COURTCALL, LLC AT 866-582-6878 NO LATER THAN MAY 13, 2020
              AT 8:30 A.M. TO SIGN UP. ADDITIONALLY, ANYONE WISHING TO APPEAR BY
               ZOOM IS INVITED TO USE THE LINK BELOW. ALL PARTIES THAT WILL BE
                 ARGUING OR TESTIFYING MUST APPEAR BY ZOOM AND COURTCALL.
              PLEASE NOTE THAT THE MICROPHONES ON THE ZOOM MEETING WILL BE
                    MUTED AND THE ONLY AUDIO WILL BE THROUGH COURTCALL.

                                                     Join ZoomGov Meeting
                                         https://debuscourts.zoomgov.com/j/1611002113

                                                       Meeting ID: 161 100 2113
                                                          Password: 222124

                                                            Join by SIP
                                                    1611002113@sip.zoomgov.com


             ADJOURNED MATTERS

               1.     Debtor’s Motion for Entry of Interim and Final Orders Authorizing (I) the Debtor to
                      Honor and Refund Certain Customer Obligations; and (II) Banks to Honor and Process
                      Check and Electronic Transfer Requests Related Thereto [D.I. 5; 4/13/20]

                      Related Pleadings:

                               a)       Notice of Hearing [D.I. 38; 4/16/20]



             1
               The last four digits of the Debtor’s federal tax identification number, is 7778. The Debtor’s mailing address is
             1266 East Main St., Stamford, CT 06902.

26404239.1
                        Case 20-10940-LSS        Doc 108       Filed 05/11/20    Page 2 of 11


                  Objection Deadline:           May 6, 2020 at 4:00 p.m. (ET) [Extended for the
                                                Committee to May 11, 2020 at 10:00 a.m. (ET)]

                  Objections/Informal Responses:

                            b)   Informal Response from the Committee

                  Status:        By agreement of the parties, this matter is adjourned to a date and time to
                                 be determined subject to the availability of the Court. The Debtor will
                                 confer with the Committee regarding objection and reply deadlines.

             2.   Motion for Interim and Final Orders, Pursuant to 11 U.S.C. §§ 105, 362, 363, 364 and
                  507, (A) Authorizing Post-Petition Financing, (B) Authorizing Use of Cash Collateral,
                  (C) Scheduling a Final Hearing, and (D) Granting Related Relief [D.I. 7; 4/13/20]

                  Related Pleadings:

                            a)   Interim Order [D.I. 51; 4/21/20]

                            b)   Notice of Entry of Interim Order and Final Hearing Thereon [D.I. 54;
                                 4/21/20]

                            c)   Notice of Filing of Proposed Final DIP Order [D.I. 78; 4/29/20]

                  Objection Deadline:           May 6, 2020 at 4:00 p.m. (ET) [Extended for 1266 Main
                                                Street Stamford, LLC to May 8, 2020 at 12:00 p.m. (ET),
                                                and for the Committee to May 11, 2020 at 10:00 a.m. (ET)]

                  Objections/Informal Responses:

                            d)   Informal Response from the Committee

                            e)   Informal Response from 1266 Main Street Stamford, LLC

                            f)   Informal Response from JP Morgan Chase

                  Status:        By agreement of the parties, this matter is adjourned to a date and time to
                                 be determined subject to the availability of the Court. The Debtor will
                                 confer with the Committee regarding objection and reply deadlines.

             3.   Debtor’s Motion for Entry of (A) an Order (I) Approving Bidding Procedures in
                  Connection with the Sale of Substantially All of the Debtor’s Assets; (II) Scheduling an
                  Auction for and Hearing to Approve the Sale; (III) Approving Notice of Respective Date,
                  Time and Place for Auction and for Hearing on Approval of Sale; (IV) Approving
                  Procedures for the Assumption and Assignment of Certain Executory Contracts and
                  Unexpired Leases; (V) Approving Form and Manner of Notice Thereof; and
                  (VI) Granting Related Relief; and (B) an Order Authorizing and Approving (I) the Sale
                  Free and Clear of Liens, Claims, Rights, Encumbrances, and Other Interests; and (II) the

                                                           2
26404239.1
                         Case 20-10940-LSS        Doc 108        Filed 05/11/20     Page 3 of 11


                   Assumption and Assignment of Certain Executory Contracts and Unexpired Leases and
                   (III) Related Relief [D.I. 55; 4/21/20]

                   Related Pleadings:            None.

                   Objection Deadline:           May 6, 2020 at 4:00 p.m. (ET) [Extended for the
                                                 Committee to May 11, 2020 at 10:00 a.m. (ET)]

                   Objections/Informal Responses:

                             a)   Informal Response from the Office of the United States Trustee

                             b)   Informal Response from the Committee

                   Status:        By agreement of the parties, this matter is adjourned to a date and time to
                                  be determined subject to the availability of the Court. The Debtor will
                                  confer with the Committee regarding objection and reply deadlines.

             UNCONTESTED MATTERS WITH CNO/COC

              4.   Debtor’s Motion for Entry of Interim and Final Orders Authorizing (I) the Debtor to Pay
                   Certain Prepetition Taxes and Fees and Related Obligations and (II) Banks to Honor and
                   Process Check and Electronic Transfer Requests Related Thereto [D.I. 3; 4/13/20]

                   Related Pleadings:

                             a)   Interim Order [D.I. 36; 4/15/20]

                             b)   Omnibus Notice of First Day Pleadings and Final Hearing Thereon
                                  [D.I. 39; 4/16/20]

                             c)   Certificate of No Objection [D.I. 105; 5/11/20]

                   Objection Deadline:           May 6, 2020 at 4:00 p.m. (ET) [Extended for the
                                                 Committee to May 8, 2020 at 1:00 p.m. (ET)]

                   Objections/Informal Responses:        None.

                   Status:        A certificate of no objection has been filed. A hearing is only necessary to
                                  the extent the Court has questions or concerns.

              5.   Debtor’s Motion for Entry of Interim and Final Orders (I) Authorizing Continued Use of
                   Cash Management System; (II) Authorizing Use of Prepetition Bank Accounts and
                   Certain Payment Methods; (III) Suspending the Requirements of 11 U.S.C. § 345(b) on
                   an Interim Basis; and (IV) Granting Related Relief [D.I. 4; 4/13/20]

                   Related Pleadings:

                             a)   Interim Order [D.I. 34; 4/15/20]
                                                            3
26404239.1
                        Case 20-10940-LSS        Doc 108       Filed 05/11/20      Page 4 of 11



                            b)   Omnibus Notice of First Day Pleadings and Final Hearing Thereon
                                 [D.I. 39; 4/16/20]

                            c)   Certificate of No Objection [D.I. 106; 5/11/20]

                  Objection Deadline:           May 6, 2020 at 4:00 p.m. (ET) [Extended for the
                                                Committee to May 8, 2020 at 1:00 p.m. (ET)]

                  Objections/Informal Responses:       None.

                  Status:        A certificate of no objection has been filed. A hearing is only necessary to
                                 the extent the Court has questions or concerns.

             6.   Debtor’s Motion for Entry of Interim and Final Orders: (I) Authorizing the Debtor to Pay
                  and Honor Certain (A) Prepetition Wages, Benefits, and Other Compensation
                  Obligations, (B) Prepetition Employee Business Expenses, and (C) Workers’
                  Compensation Obligations; (II) Authorizing Banks to Honor and Process Checks and
                  Transfers Related to Such Obligations; and (III) Granting Related Relief [D.I. 6; 4/13/20]

                  Related Pleadings:

                            a)   Interim Order [D.I. 35; 4/15/20]

                            b)   Omnibus Notice of First Day Pleadings and Final Hearing Thereon
                                 [D.I. 39; 4/16/20]

                            c)   Certificate of No Objection [D.I. 107; 5/11/20]

                  Objection Deadline:           May 6, 2020 at 4:00 p.m. (ET) [Extended for the
                                                Committee to May 8, 2020 at 1:00 p.m. (ET)]

                  Objections/Informal Responses:       None.

                  Status:        A certificate of no objection has been filed. A hearing is only necessary to
                                 the extent the Court has questions or concerns.

             7.   Debtor’s First Omnibus Motion for Entry of an Order Authorizing the Debtor to Reject
                  Certain Executory Contracts Effective as of the Petition Date [D.I. 12; 4/13/20]

                  Related Pleadings:

                            a)   Omnibus Notice of Hearing [D.I. 40; 4/16/20]

                            b)   Certificate of No Objection [D.I. 95; 5/11/20]

                  Objection Deadline:           April 27, 2020 at 4:00 p.m. (ET) [Extended for the
                                                Committee to May 8, 2020 at 1:00 p.m. (ET)]

                                                           4
26404239.1
                         Case 20-10940-LSS        Doc 108       Filed 05/11/20     Page 5 of 11


                   Objections/Informal Responses:       None.

                   Status:        A certificate of no objection has been filed. A hearing is only necessary to
                                  the extent the Court has questions or concerns.

             8.    Debtor’s Second Omnibus Motion for Entry of an Order Authorizing the Debtor to Reject
                   Certain Executory Contracts Effective as of the Petition Date [D.I. 13; 4/13/20]

                   Related Pleadings:

                             a)   Omnibus Notice of Hearing [D.I. 40; 4/16/20]

                             b)   Certificate of No Objection [D.I. 96; 5/11/20]

                   Objection Deadline:           April 27, 2020 at 4:00 p.m. (ET) [Extended for the
                                                 Committee to May 8, 2020 at 1:00 p.m. (ET)]

                   Objections/Informal Responses:       None.

                   Status:        A certificate of no objection has been filed. A hearing is only necessary to
                                  the extent the Court has questions or concerns.

             9.    Debtor’s Third Omnibus Motion for Entry of an Order Authorizing the Debtor to Reject
                   Certain Executory Contracts Effective as of the Petition Date [D.I. 14; 4/13/20]

                   Related Pleadings:

                             a)   Omnibus Notice of Hearing [D.I. 40; 4/16/20]

                             b)   Certificate of No Objection [D.I. 97; 5/11/20]

                   Objection Deadline:           April 27, 2020 at 4:00 p.m. (ET) [Extended for the
                                                 Committee to May 8, 2020 at 1:00 p.m. (ET)]

                   Objections/Informal Responses:       None.

                   Status:        A certificate of no objection has been filed. A hearing is only necessary to
                                  the extent the Court has questions or concerns.

             10.   Debtor’s Fourth Omnibus Motion for Entry of an Order Authorizing the Debtor to Reject
                   Certain Executory Contracts Effective as of the Petition Date [D.I. 15; 4/13/20]

                   Related Pleadings:

                             a)   Omnibus Notice of Hearing [D.I. 40; 4/16/20]

                             b)   Certificate of No Objection [D.I. 98; 5/11/20]


                                                            5
26404239.1
                         Case 20-10940-LSS        Doc 108       Filed 05/11/20      Page 6 of 11


                   Objection Deadline:           April 27, 2020 at 4:00 p.m. (ET) [Extended for the
                                                 Committee to May 8, 2020 at 1:00 p.m. (ET)]

                   Objections/Informal Responses:       None.

                   Status:        A certificate of no objection has been filed. A hearing is only necessary to
                                  the extent the Court has questions or concerns.

             11.   Debtor’s Fifth Omnibus Motion for Entry of an Order Authorizing the Debtor to Reject
                   Certain Executory Contracts Effective as of the Petition Date [D.I. 16; 4/13/20]

                   Related Pleadings:

                             a)   Omnibus Notice of Hearing [D.I. 40; 4/16/20]

                             b)   Certificate of No Objection [D.I. 99; 5/11/20]

                   Objection Deadline:           April 27, 2020 at 4:00 p.m. (ET) [Extended for the
                                                 Committee to May 8, 2020 at 1:00 p.m. (ET)]

                   Objections/Informal Responses:       None.

                   Status:        A certificate of no objection has been filed. A hearing is only necessary to
                                  the extent the Court has questions or concerns.

             12.   Debtor’s Sixth Omnibus Motion for Entry of an Order Authorizing the Debtor to Reject
                   Certain Executory Contracts Effective as of the Petition Date [D.I. 17; 4/13/20]

                   Related Pleadings:

                             a)   Omnibus Notice of Hearing [D.I. 40; 4/16/20]

                             b)   Certificate of No Objection [D.I. 100; 5/11/20]

                   Objection Deadline:           April 27, 2020 at 4:00 p.m. (ET) [Extended for the
                                                 Committee to May 8, 2020 at 1:00 p.m. (ET)]

                   Objections/Informal Responses:       None.

                   Status:        A certificate of no objection has been filed. A hearing is only necessary to
                                  the extent the Court has questions or concerns.

             13.   Debtor’s Seventh Omnibus Motion for Entry of an Order Authorizing the Debtor to
                   Reject Certain Executory Contracts Effective as of the Petition Date [D.I. 18; 4/13/20]

                   Related Pleadings:

                             a)   Omnibus Notice of Hearing [D.I. 40; 4/16/20]

                                                            6
26404239.1
                         Case 20-10940-LSS        Doc 108       Filed 05/11/20      Page 7 of 11


                             b)   Certificate of No Objection [D.I. 101; 5/11/20]

                   Objection Deadline:           April 27, 2020 at 4:00 p.m. (ET) [Extended for the
                                                 Committee to May 8, 2020 at 1:00 p.m. (ET)]

                   Objections/Informal Responses:       None.

                   Status:        A certificate of no objection has been filed. A hearing is only necessary to
                                  the extent the Court has questions or concerns.

             14.   Debtor’s Eighth Omnibus Motion for Entry of an Order Authorizing the Debtor to Reject
                   Certain Executory Contracts Effective as of the Petition Date [D.I. 19; 4/13/20]

                   Related Pleadings:

                             a)   Omnibus Notice of Hearing [D.I. 40; 4/16/20]

                             b)   Certificate of No Objection [D.I. 102; 5/11/20]

                   Objection Deadline:           April 27, 2020 at 4:00 p.m. (ET) [Extended for the
                                                 Committee to May 8, 2020 at 1:00 p.m. (ET)]

                   Objections/Informal Responses:       None.

                   Status:        A certificate of no objection has been filed. A hearing is only necessary to
                                  the extent the Court has questions or concerns.

             15.   Debtor’s Eleventh Omnibus Motion for Entry of an Order Authorizing the Debtor to
                   Reject Certain Executory Contracts Effective as of the Petition Date [D.I. 22; 4/13/20]

                   Related Pleadings:

                             a)   Omnibus Notice of Hearing [D.I. 40; 4/16/20]

                             b)   Certificate of No Objection [D.I. 103; 5/11/20]

                   Objection Deadline:           April 27, 2020 at 4:00 p.m. (ET) [Extended for the
                                                 Committee to May 8, 2020 at 1:00 p.m. (ET)]

                   Objections/Informal Responses:       None.

                   Status:        A certificate of no objection has been filed. A hearing is only necessary to
                                  the extent the Court has questions or concerns.

             16.   Application for an Order Authorizing the Retention and Employment of Young Conaway
                   Stargatt & Taylor, LLP as Counsel for the Debtor, Effective as of the Petition Date [D.I.
                   60; 4/22/20]

                   Related Pleadings:
                                                            7
26404239.1
                         Case 20-10940-LSS        Doc 108       Filed 05/11/20      Page 8 of 11



                             a)   Certification of Counsel [D.I. 91; 5/11/20]

                   Objection Deadline:           May 6, 2020 at 4:00 p.m. (ET) [Extended for the
                                                 Committee to May 8, 2020 at 1:00 p.m. (ET)]

                   Objections/Informal Responses:

                             b)   Informal Response from the Office of the United States Trustee

                   Status:        A revised proposed form of order has been submitted under certification
                                  of counsel. A hearing is only necessary to the extent the Court has
                                  questions or concerns.

             17.   Application for Entry of an Order Approving the Employment and Retention of Donlin,
                   Recano & Company, Inc. as Administrative Advisor for the Debtor, Effective as of the
                   Petition Date [D.I. 61; 4/22/20]

                   Related Pleadings:

                             a)   Certification of Counsel [D.I. 92; 5/11/20]

                   Objection Deadline:           May 6, 2020 at 4:00 p.m. (ET) [Extended for the
                                                 Committee to May 8, 2020 at 1:00 p.m. (ET)]

                   Objections/Informal Responses:

                             b)   Informal Response from the Office of the United States Trustee

                   Status:        A revised proposed form of order has been submitted under certification
                                  of counsel. A hearing is only necessary to the extent the Court has
                                  questions or concerns.

             18.   Debtor’s Motion for an Order Establishing Procedures for Interim Compensation and
                   Reimbursement of Expenses for Retained Professionals [D.I. 62; 4/22/20]

                   Related Pleadings:

                             a)   Certificate of No Objection [D.I. 104; 5/11/20]

                   Objection Deadline:           May 6, 2020 at 4:00 p.m. (ET) [Extended for the
                                                 Committee to May 8, 2020 at 1:00 p.m. (ET)]

                   Objections/Informal Responses:       None.

                   Status:        A certificate of no objection has been filed. A hearing is only necessary to
                                  the extent the Court has questions or concerns.


                                                            8
26404239.1
                          Case 20-10940-LSS        Doc 108       Filed 05/11/20      Page 9 of 11


             MATTERS GOING FORWARD

              19.   Debtor’s Ninth Omnibus Motion for Entry of an Order Authorizing the Debtor to Reject
                    Certain Executory Contracts Effective as of the Petition Date [D.I. 20; 4/13/20]

                    Related Pleadings:

                              a)   Omnibus Notice of Hearing [D.I. 40; 4/16/20]

                              b)   Notice of Partial Withdrawal [D.I. 93; 5/11/20]

                    Objection Deadline:           April 27, 2020 at 4:00 p.m. (ET) [Extended for Mark and
                                                  Matthew Kwok, Ming Event Services to May 6, 2020 at
                                                  4:00 p.m. (ET), and for the Committee to May 8, 2020 at
                                                  1:00 p.m. (ET)]

                    Objections/Informal Responses:

                              c)   Response and Objection of YinzCam, Inc. [D.I. 70; 4/27/20]

                              d)   Informal Response from the Committee

                              e)   Informal Response from Mark and Matthew Kwok, Ming Event Services

                    Status:        With respect to the response of YinzCam, Inc., this matter is adjourned to
                                   a date and time to be determined subject to the availability of the Court.
                                   The Debtor is working with the Committee with respect to the remaining
                                   balance of the relief requested in the motion, and to the extent the issues
                                   are not able to be resolved prior to the hearing, this matter will be
                                   adjourned to a date and time to be determined subject to the availability of
                                   the Court.

              20.   Debtor’s Tenth Omnibus Motion for Entry of an Order Authorizing the Debtor to Reject
                    Certain Executory Contracts Effective as of the Petition Date [D.I. 21; 4/13/20]

                    Related Pleadings:

                              a)   Omnibus Notice of Hearing [D.I. 40; 4/16/20]

                    Objection Deadline:           April 27, 2020 at 4:00 p.m. (ET) [Extended for the
                                                  Committee to May 8, 2020 at 1:00 p.m. (ET)]

                    Objections/Informal Responses:

                              b)   Informal Response from the Committee




                                                             9
26404239.1
                        Case 20-10940-LSS         Doc 108       Filed 05/11/20   Page 10 of 11


                   Status:        The Debtor is working with the Committee to address its informal
                                  response. To the extent the issues are not able to be resolved prior to the
                                  hearing, this matter will be adjourned to a date and time to be determined
                                  subject to the availability of the Court.

             21.   Debtor’s Twelfth Omnibus Motion for Entry of an Order Authorizing the Debtor to
                   Reject Certain Unexpired Leases and Executory Contracts Effective as of the Petition
                   Date [D.I. 23; 4/13/20]

                   Related Pleadings:

                             a)   Omnibus Notice of Hearing [D.I. 40; 4/16/20]

                   Objection Deadline:           April 27, 2020 at 4:00 p.m. (ET) [Extended for Rangers
                                                 Baseball LLC to May 6, 2020 at 4:00 p.m. (ET), for the
                                                 Committee to May 8, 2020 at 1:00 p.m. (ET), and for New
                                                 Meadowlands Stadium Company, LLC to May 11, 2020 at
                                                 11:00 a.m. (ET)]

                   Objections/Informal Responses:

                             b)   Informal Response from Rangers Baseball LLC

                             c)   Informal Response from New Meadowlands Stadium Company, LLC

                             d)   Informal Response from the Committee

                   Status:        The Debtor is working with the Committee to address its informal
                                  response. To the extent the issues are not able to be resolved prior to the
                                  hearing, this matter will be adjourned to a date and time to be determined
                                  subject to the availability of the Court.

             22.   Debtor’s Motion for an Order Establishing Procedures for Sales of Certain Miscellaneous
                   Assets Outside the Ordinary Course of Business Free and Clear of All Liens, Claims,
                   Interests and Encumbrances Pursuant to Section 363 of the Bankruptcy Code [D.I. 63;
                   4/22/20]

                   Related Pleadings:            None.

                   Objection Deadline:           May 6, 2020 at 4:00 p.m. (ET) [Extended for the
                                                 Committee to May 8, 2020 at 1:00 p.m. (ET)]

                   Objections/Informal Responses:

                             a)   Informal Response from Hancock REIT 1850M LLC

                             b)   Informal Response from the Committee


                                                           10
26404239.1
                           Case 20-10940-LSS      Doc 108       Filed 05/11/20   Page 11 of 11


                      Status:      The response listed as item (a) has been resolved. With respect to the
                                   response by the Committee listed as item (b), the Debtor is working with
                                   the committee to resolved its informal response and intends to submit a
                                   revised form of order at or prior to the hearing. This matter is going
                                   forward.


             Dated:     May 11, 2020               YOUNG CONAWAY STARGATT & TAYLOR, LLP
                        Wilmington, Delaware
                                                    /s/ Shane M. Reil
                                                    Michael R. Nestor (No. 3526) (mnestor@ycst.com)
                                                    Matthew B. Lunn (No. 4119) (mlunn@ycst.com)
                                                    Kenneth J. Enos (No. 4544) (kenos@ycst.com)
                                                    Travis G. Buchanan (No. 5595) (tbuchanan@ycst.com)
                                                    Shane M. Reil (No. 6195) (sreil@ycst.com)
                                                    Matthew P. Milana (No. 6681) (mmilana@ycst.com)
                                                    1000 N. King Street
                                                    Rodney Square
                                                    Wilmington, Delaware 19801
                                                    Telephone: (302) 571-6600
                                                    Facsimile: (302) 571-1253

                                                    Proposed Counsel to the Debtor and Debtor in Possession




                                                           11
26404239.1
